450 F.2d 338
Nathan R. AMOS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2220 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 18, 1971.

Nathan R. Amos, pro se.
John L. Briggs, U. S. Atty., Harvey E. Schlesinger, Asst. U. S. Atty., Jacksonville, Fla., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966